eee FILED ENTERED
IN THE UNITED STATES DISTRICT COURT ===---:LC=2£0.___—- RECEIVED
FOR THE DISTRICT OF MARYLAND

 

Ort 24 201
MICHAEL W. SMITH * mesioae’
_ " Hee CEMA
Plaintiff, * ! DEPUTY
*
Vv. * Civil No. CCB-19-1592
*
MTD PRODUCTS, INC., ef al. *
*
Defendants. *
*
* * * * cd * * * * * * * * * OF * * * * * * * * * * * *
MEMORANDUM

' This is a case about injuries caused by an allegedly defective snow thrower designed and
manufactured by the defendants, MTD Products Inc., MTD Consumer Group Inc., MTD
Holdings Inc., and MTD LLC (collectively “MTD”).’ Pending before the court is MTD’s motion
for summary judgment. For the reasons explained below, the court will deny the motion.

FACTUAL AND PROCEDURAL HISTORY
In 2005, plaintiff Michael W. Smith purchased an MTD Yard Machine Snow Thrower’
from a retail store in Anne Arundel County, Maryland. (Compl. ff 3, 5, ECF No. 3)..On January
21, 2016, while Smith was attempting to re-inflate a tire on the snow thrower, the rim of the
wheel assembly suddenly exploded, injuring him. (/d. { 6).
MTD designed and manufactured the snow thrower and its component parts, including
the wheel assembly. (/d. § 7; Defs.’ Mot. at 2-3, ECF No. 44-1). On December 31, 2018, Smith

filed suit against MTD in the Circuit Court for Anne Arundel County, alleging strict liability for

 

1 MTD LLC is a wholly-owned subsidiary of MTD Consumer Group Inc., which is a wholly-owned subsidiary of
MTD Products Inc. MTD Holdings Inc. is the parent company of MTD Products Inc. (Memo. of Law in Support of
Defs.’ Mot. for Summ. J. (“Defs.” Mot.”) at 2, ECF No. 44-1).

? Model number 31 A-3BAD729; serial number 1J254140110601. (Compl. 4 3, 5. ECF No. 3).

‘|
a defective product, negligence, breach of the implied warranty of merchantability, and breach of
the implied warranty of fitness for a particular purpose. (Compl. {| 10-23, ECF No. 3). MTD
removed the case to this court, claiming diversity jurisdiction under 28 U.S.C. § 1332. (Defs.’
Notice of Removal at 2, ECF No. 1)?

The parties and events relevant to this case span several states and two countries. MTD’s
various entities maintain headquarters and principal places of business in Ohio* and Smith is a
lifelong resident of Maryland. According to the Vice President of Product Safety & Compliance
for MTD Products Inc., Daniel J. Martens, the plastic wheel rims on the snow thrower were
designed, manufactured, and tested in Ohio, and the plastic wheel rims were assembled onto the
snow thrower at a facility in Canada. (Martens Aff. ff] 9-11, Defs.’ Mot. Ex. A, ECF No. 44-3).
MTD further states that the snow thrower bearing the model and serial number alleged by Smith
was sold and shipped to a Home Depot store in New Jersey. (/d. { 14). It is undisputed that
Smith’s injuries occurred in Maryland. (Defs.’ Mot. at 4, ECF No. 44-1).

MTD filed a motion for summary judgment, arguing that the court should apply Ohio law
and find that Smith’s claims are barred by Ohio’s ten-year statute of repose for product liability
actions. The motion has been fully briefed, and no oral argument is necessary.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted
“af the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine if ‘a

reasonable jury could return a verdict for the nonmoving party.’” Libertarian Party of Va. v.

 

3 There is complete diversity between the parties and the amount in controversy exceeds $75,000,
4 MTD Products Inc., which is incorporated in Delaware, is the only defendant entity that is a citizen of a state other
than Ohio. (Notice of Removal at 2, ECF No. 1).
Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am., 673 F.3d
323, 330 (4th Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit under the
governing law.’” /d. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Accordingly, “the mere existence of some alleged factual dispute between the parties will not
defeat an otherwise properly supported motion for summary judgment[.]” Anderson, 477 US. at
247-48,

The court must view the evidence in the light most favorable to the nonmoving party,
Tolan v. Cotton, 134 §. Ct. 1861, 1866 (2014) (per curiam), and draw all reasonable inferences in
that party’s favor, Scott v. Harris, 550 U.S. 372, 378 (2007) (citations omitted); see also Jacobs
v. N.C. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015). At the same time, the
court must “prevent factually unsupported claims and defenses from proceeding to trial.”
Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting Drewitt
v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

ANALYSIS
A. Choice of Law
1. Lex Loci Delicti

Federal courts sitting in diversity must apply the substantive law of the forum state,
including the forum state’s choice of law rules. K/laxon Co. v. Stentor Elect. Mfg. Co., 313 US.
487, 496-97 (1941); Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270, 275 (4th Cir.
2007), For claims in tort, Maryland follows the /ex /oci delicti rule. Proctor v. Washington
Metro. Area Transit Auth., 412 Md. 691, 726 (2010) (citing Philip Morris v. Angeletti, 358 Md.
689, 744 (2000)). The /ex foci delicti rule provides that “the substantive tort law of the state

where the wrong occur[s]” governs. Philip Morris, 358 Md. at 746 (quoting Hauch v. Connor,
295 Md. 120, 123 (1983). “[W]here the events giving rise to a tort action occur in more than one
State,” the court must “apply the law of the State where the injury—the last event required to
constitute the tort—occurred.” Lab. Corp. of Am. v. Hood, 395 Md. 608, 615 (2006); see also.
Angeletti, 358 Md. at 745—46,

Counts One and Two of Smith’s complaint—strict liability and negligence—are tort law
claims. (Compl. {{{ 5-7, ECF No. 3). It is undisputed that Smith was injured in Maryland. Under
lex loci delicti, Maryland substantive law thus applies. MTD, however, urges the court to
abandon the /ex Joci delicti rule and instead apply the approach outlined in the Restatement
(Second) of Conflict of Laws § 145 (1971). While it is true that many other states use the
Restatement (Second) approach for analyzing choice of law in tort cases, the Court of Appeals of
Maryland has consistently reaffirmed the state’s use of lex loci delicti. See Erie Ins. ‘Exch. v.
Heffernan, 399 Md. 598, 624-25 (2007) (“We see no reason to discontinue our adherence to the
principles of lex loci delicti.”), Hood, 395 Md, at 615 (“Unlike most other States... Maryland
continues to adhere generally to the /ex /oci deficti principle in tort cases.”); Hauch, 295 Md. at
123-24 (“The rule of /ex loci delicti is well established in Maryland. When its rationale has been
put into question, ‘this Court has consistently followed the rule[.]’” (quoting White v. King, 244
Md. 348, 352 (1966))); see also Williams v. Gyrus ACMI, Inc., 790 F. Supp. 2d 410, 414 (D. Md.
2011) (“Despite a modern trend favoring alternative approaches, Maryland adheres to the /ex loci
delicti rule to determine the applicable law in tort actions.”) (internal citation and quotation
marks omitted).

MTD argues that the Restatement (Second) “significant relationship” test is a fairer
choice of law rule in the context of modern society. (Defs.’ Reply at 2, ECF No. 53). But the

Court of Appeals has explained that its adherence to /ex /oci delicti is a deliberate choice rather
than a mere holdover from the past. Specifically, the Court has stated that “/ex loci delicti
recognizes the legitimate interests which the [state where the harm occurred] has in the incidents
of the act giving rise to the injury.” Heffernan, 399 Md. at 624. Moreover, the rule “leads to a
consistent, predictable approach.” /d. MTD has offered no compelling argument that lex loci
delicti is a fundamentally unfair rule. Even if it had, it is not this court’s place to substitute its
judgment for that of Maryland’s highest court on questions of Maryland choice of law rules for
actions in tort. Accordingly, the court will apply Maryland substantive law to Smith’s tort
claims.”
ii. Lex Loci Contractus

Counts Three and Four of Smith’s complaint are breach of contract claims based on
alleged breaches of warranty. (Compl. {{ 7-9, ECF No. 3). “In a contract claim, Maryland courts
follow the rule of /ex /oci contractus, applying the substantive law of the state where the contract
was formed[.]” Allstate Ins. Co. v. Roechkind, 381 F. Supp. 3d 488, 498 (D. Md. 2019). For

breach of warranty claims, “the law of the place of the sale determines the extent and effect of

the warranties which attend the sale.” Voikswagen of Am., Inc. v. Young, 272 Md. 201, 220

 

> Given the conclusion that Maryland’s choice of law rule applies here, the court need not address MTD’s argument
that under the Restatement (Second) approach, Chio substantive law should govern this action. However, the court
notes that MTD failed to discuss Al/ev v. MTD Pred, Inc., No. 3:17-CV-3, 2017 WL 6547996 (W.D., Pa. Dec. 20,
2017), in its memorandum. 4/ev has many similar features to this case, including the fact that both involve the same
defendants. The plaintiff in A//ev sued MTD over injuries sustained while operating an allegedly defective MTD
snow thrower and argued that the substantive law of the state where he was injured—Pennsylvania—should govern
the action. /d. at *1-2. MTD argued that under the Restatement (Second) “significant relationship” test, which
Pennsylvania incorporates into its choice. of law rule, Ohio substantive law should apply. MTD’s argument in Affey
was very similar to MTD’s argument here. The A//ey court conducted a thorough analysis and ultimately rejected
MTD’s argument, concluding that Pennsylvania had a more “significant relationship” to the case than Ohio. fd. at
*10. In part, the court found that “a Pennsylvania resident, [who] purchased the snow thrower in Pennsylvania, only
ever used the snow thrower in Pennsylvania, and was injured by the snow thrower in Pennsylvania .. . hada
justified expectation that Pennsylvania law would apply to any claims arising from injuries he sustained while using
the snow thrower.” /d. at *7. The court found that MTD, which sells its products to national retailers, had no
analogous justified expectation that Ohio law would apply. 7d. As MTD asked this court to conduct a “significant
relationship” analysis here, on very similar facts, the court is surprised by MTD’s decision not to attempt to
distinguish-—or even mention—A fey.
(1974). Smith states that he purchased the snow thrower in Maryland, (Compl. 94, ECF No. 3),
an assertion that the court accepts as true for the purposes of this motion.® Regardless, MTD does
not appear to contest the use of lex loci contractus, The court thus finds that Maryland
substantive law applies to Smith’s contract law claims.
B. Summary Judgment

MTD’s sole argument for summary judgment is that Smith’s claims are time-barred by
Ohio’s ten-year statute of repose for product liability claims. (Defs.’ Mot. at 17, ECF No. 44-1),
Maryland has no such limitation on these types of claims. The court’s finding that Maryland
substantive law applies to this case is thus fatal to MTD’s motion.

CONCLUSION
For the foregoing reasons, the defendant’s motion will be denied. A separate order

follows.

(/Q4¥/ ( | IS

Date Catherine C. Blake
United States District Judge

 

 

® MTD does not directly contradict Smith's statement that he purchased the snow thrower in Maryland. But MTD
does claim that this particular snow thrower was shipped to a Home Depot in New Jersey and that “[tj}he Plaintiff
does not appear to have purchased the snow thrower from [Home Depot] himself.” (Defs.” Mot. at 4, ECF No. 44-1).

6
